Opinion by
Porter, J.,
This appellant was jointly indicted with John H. Sanderson, *548William P. Snyder, Joseph M. Huston and William L. Mathues. He was tried jointly with Sanderson, Snyder and Mathues, upon the charge of conspiracy to defraud the commonwealth of Pennsylvania, which trial resulted in a verdict of guilty as to all the defendants tried, and judgment was entered upon that verdict. We have in this case the appeal of the defendant James M. Shumaker.
The assignments of error in this appeal raise the same, and only the same, questions which have been considered in the opinions this day filed in the appeals of John H. Sanderson and William P. Snyder from the same conviction. We have carefully considered the specifications of error and the arguments of the able counsel for this appellant which have been submitted in support of those specifications, with a view to determining whether there was anything in this record to distinguish this case from the other appeals mentioned. We are convinced that all the questions arising upon this record have been considered at length in the opinions filed in the appeals of John H. Sanderson and William P. Snyder, and an extended opinion in this case would simply be a reiteration of what we have already said upon the same question. The specifications of error are all dismissed, for the reasons stated in disposing of the appeals of Sanderson and Snyder.
The judgment is affirmed, and it is ordered that the appellant, James M. Shumaker, appear in the court below at such time as he may be there called and that he be by that court committed to serve that part of the sentence which had not been performed at the time this appeal was made a supersedeas.